                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

CRISTY WAUGH,                                 )
                                              )
       Plaintiff,                             )
                                              )       No.: 1:20-CV-00060
       v.                                     )
                                              )
ABF FREIGHT SYSTEM, INC. and                  )
CHRISTOPHER TAYLOR,                           )
                                              )
       Defendants.                            )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Parties by counsel come before the Court and now stipulate and agree that the above-

captioned cause may be dismissed in its entirety as to the parties. The parties further agree that

this dismissal shall be with prejudice against reinstatement.

       Costs paid.


 /s/Whitney Coker_______________________            /s/Robert D. Hawk, Jr.__________________
 Whitney Coker                                      Robert D. Hawk, Jr. (#18690-45)
 Craig Kelley & Faultless LLC                       KOPKA PINKUS DOLIN PC
 5845 Lawton Loop East Drive                        9801 Connecticut Avenue
 Indianapolis, IN 46216                             Crown Point, IN 46307
 Attorney for Plaintiff                             Attorney for Defendants
